DETAILED ACTION
This Office action is in response to a non-provisional utility patent application filed by Applicant on 9/22/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6–10 rejected under 35 U.S.C. 101 because the claims cover material not found in any of the four statutory categories and is therefore outside the scope of 35 U.S.C. 101.  The claims recite a programmer comprising modules.  Applicant’s specification in paragraph 72 stipulated that “the disclosed embodiments may be implemented by electronic hardware, computer software or a combination thereof.”  While the claims can be interpreted as hardware, which would be within the scope of the statute, the claims are also able to be interpreted as being wholly software, which would be outside the scope of the statute.  Therefore, the claims are rejected as being software per se.  Applicant may be able to overcome this rejection by amending the claims to recite terms, which preclude interpretation of the invention in a manner that is wholly software.

Allowable Subject Matter
A comprehensive search of the prior was conducted and identified the following references, which were determined to be particularly relevant to portions of the claimed invention: Kuno (US 2009/0089593 A1, published Apr. 2, 2009) teaches selected encrypted electronic content from a target folder where the content is protected by license parameters associated with limits on reproduction or copy count; Riebe (US 2004/0125954 A1, published Jul. 1, 2004) teaches invalid license yields bad a malfunctioning program; Okamoto (US 2006/0253400 A1, published Nov. 9, 2006) teaches license counter where an initial value is set and can be reset.
While claims 6–10 are rejected under 35 U.S.C. 101, the identified prior art does not anticipate or render obvious the combination set forth in the independent claim 1, recited as “… determining whether the current number of times for programming of the programmer is less than an initial number of times for programming carried by the selected encrypted programming file, comprising: in a case that the current number of times for programming of the programmer is less than the initial number of times for programming carried by the selected encrypted programming file, replacing the current number of times for programming of the programmer with the initial number of times for programming carried by the selected encrypted programming file, re-encrypting the decrypted encrypted programming file, and programing the re-encrypted programming file into a target chip; and in a case that the current number of times for programming of the programmer is greater than or equal to the initial number of times for programming carried by the selected encrypted programming file, re-encrypting the decrypted encrypted programming file and programing the re-encrypted programming file into the target chip.” 
And claim 6, recited as “ … determine whether the current number of times for programming of the programmer is less than an initial number of times for programming carried by the selected encrypted programming file; the first programming module is triggered in a case that the current number of times for programming of the programmer is less than the initial number of times for programming carried by the selected encrypted programming file, and is configured to replace the current number of times for programming of the programmer with the initial number of times for programming carried by the selected encrypted programming file, re-encrypt the decrypted encrypted programming file, and program the re-encrypted programming file into a target chip; and the second programming module is triggered in a case that the current number of times for programming of the programmer is greater than or equal to the initial number of times for programming carried by the selected encrypted programming file, and is configured to re-encrypt the decrypted encrypted programming file and program the re-encrypted programming file into the target chip.”
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.  Claims 1–10 are allowable over prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Okada (US 7,555,126 B2, issued Jun. 30, 2009), licensing software based upon the number of instances of execution; Blatter (US 5,933,500, issued Aug. 3, 1999), limiting the maximum number of times an encrypted program may be stored; Saito (US 7,447,914 B1, issue Nov. 4, 2008), controlling cryptographic keys for decrypting protected electronic information based upon counting the number of times of an event; Hellberg (US 2001/0039614 A1, published Nov. 8, 2001), licensing software for instantiation into a certain number of computers; Lelikov (US 2006/0069653 A1, published Mar. 30, 2006), licensing software based on determining the number software instantiations from a counter; Farrugia (US 2016/0269767 A1, Sep. 15, 2016), controlling access to a key to decrypt encrypted content based upon a maximum number of times the key is used.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Primary Examiner, Art Unit 2493